UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America

                v.                                                            12 Cr. 171 (JPO)

 Michael Danilovich,
                             Defendant.


 Michael Danilovich,
                             Petitioner                                      20 Civ. 296 (JPO)

                v.

 United States of America,
                             Respondent.


              Order re: Attorney-Client Privilege Waiver (Informed Consent)


       WHEREAS Petitioner Michael Danilovich has moved for relief from his conviction

pursuant to 28 U.S.C. § 2255 on the ground of ineffective assistance of counsel; and

       WHEREAS the Government, after reviewing the motion papers, has concluded that the

testimony of Petitioner’s former trial counsel, Lorraine Gauli-Rufo and Thomas Ambrosio

(“Counsel”), will be needed in order to allow the Government to respond to the motion; and

       WHEREAS the Court, after reviewing the motion papers, is satisfied that the testimony of

Counsel is needed in order to allow the Government to respond to the motion; and

       WHEREAS by making the motion, the movant has waived the attorney-client privilege as

a matter of law; and
          WHEREAS the Court is cognizant that, absent court order or informed consent, ethical

concerns may inhibit Counsel from disclosing confidential information relating to a prior client

even in the absence of a privilege, see, e.g., ABA Standing Comm. on Ethics and Prof.

Responsibility Formal Op. 10-456 (July 14, 2010), Disclosure of Information to Prosecutor When

Lawyer’s Former Client Brings Ineffective Assistance of Counsel Claim,

          IT IS HEREBY ORDERED that Counsel shall give sworn testimony, in the form of an

affidavit, addressing the allegations of ineffective assistance of counsel made by movant; and it is

further

          ORDERED that Petitioner Michael Danilovich execute and return to this Court within 60

days from today’s date the accompanying “Attorney-Client Privilege Waiver (Informed Consent)”

form. If the document is not received by the Court within 60 days from today’s date, the Court

will deny the § 2255 motion, on the ground that the movant failed to authorize the disclosure of

information needed to permit the Government to respond to the motion.

Dated: New York, New York
       March 9, 2020


                                                  _____________________________________
                                                  HON. J. PAUL OETKEN
                                                  UNITED STATES DISTRICT JUDGE




    COPY MAILED TO PRO SE PARTY BY CHAMBERS




                                                 2
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America

                v.                                                              12 Cr. 171 (JPO)

 Michael Danilovich,
                             Defendant.


 Michael Danilovich,
                             Petitioner                                        20 Civ. 296 (JPO)

                v.

 United States of America,
                             Respondent.


                     Attorney-Client Privilege Waiver (Informed Consent)


To:    Michael Danilovich

You have made a motion under Section 2255 of Title 28, United States Code, to have your
conviction set aside on the ground that you received ineffective assistance from your former
lawyers, Lorraine Gauli-Rufo and Thomas Ambrosio (referred to in this form as “your former
attorneys”). The Court has reviewed your papers and determined that it needs to have a sworn
testimonial statement from your former attorneys in order to evaluate your motion.

By making this motion, you have waived the attorney-client privilege you had with your former
attorneys to the extent relevant to determining your claim. This means that if you wish to press
your claim of ineffective assistance, you cannot keep the communications between yourself and
your former attorneys a secret—you must allow them to be disclosed to the Government and to
the Court pursuant to Court Order. The Court has already issued an Order (copy attached) ordering
your former attorneys to give such testimony, in the form of an affidavit. This Informed Consent
form is designed to ensure that you fully understand and agree to this.

Specifically, if you wish to proceed with your motion to set aside your conviction on the basis that
you received ineffective assistance of counsel, you must sign this statement and return it to the
Court in the attached envelope (keeping a copy for your records). The form constitutes your
authorization to your former attorneys to disclose confidential communications (1) only in
response to a Court Order, and (2) only to the extent necessary to shed light on the allegations of
ineffective assistance of counsel that are raised by your motion.

You should know that if you sign this authorization, you run the risk that your former attorneys
will contradict your statements about his or her representation of you. However, you should also
know that the Court will deny your motion if you do not authorize your former attorney to give an
affidavit in response to the Court’s attached Order.

You must return this form, signed by you and notarized, within sixty (60) days from the date of
the Court’s Order directing your former attorneys to give testimony. If the Court does not receive
this form, signed by you and notarized, within that time, the Court will automatically deny your
motion.

NOTARIZED AUTHORIZATION

I have read the Court’s Order dated ___________ and this document headed Attorney-Client
Privilege Waiver (Informed Consent). I hereby authorize my former attorneys, Lorraine Gauli-
Rufo and Thomas Ambrosio, Esqs., to comply with the Court’s Order by giving testimony, in the
form ordered by the Court, relating to my motion to set aside my conviction on the ground of
ineffective assistance of counsel. This authorization allows my former attorneys to testify only
pursuant to Court Order, and only to the extent necessary to shed light on the allegations of
ineffective assistance of counsel that are raised by my motion.

Dated: ________________________

       ________________________



Sworn to before me this _____ day of _______________, 20___

_____________________________________
Notary Public




                                              2
                    Attorney-Client Privilege Waiver (Informed Consent)
